          Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x

ROBERT M. HALKITIS,
                                                                          STIPULATED
                                                          Plaintiff,      CONFIDENTIALITY
                                                                          AGREEMENT AND
                             -against-                                    PROTECTIVE ORDER

NEW YORK CITY DEPARTMENT OF EDUCATION;                                    19 Civ. 11753 (JMF)
DONALDA CHUMNEY, JENNIFER REHN-
LOSQUARDO, LINDSAY OAKES, LISA
STEFANICK, COURTNEY DELANEY and YASMEEN
GUTIC,
                                                       Defendants.
--------------------------------------------------------------------- X

                 WHEREAS, plaintiff has sought certain documents and information from

Defendants New York City Department of Education (“DOE”), Donalda Chumney, Jennifer

Rehn-Losquardo, Lindsay Oakes, Lisa Stefanick, Courtney Delaney and Jasmina Gutic s/h/a

Yasmeen Gutic (collectively, “defendants”) in discovery in this action, which defendants deem

confidential and/or highly confidential; and

                 WHEREAS, defendants object to the production of confidential material unless

appropriate protection for its confidentiality is assured;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorneys for plaintiff and defendants, as follows:

        Confidential Information In General

                 1. As used herein, “Confidential Information,” means any information of any

type, kind or character which is designated “Confidential” by the supplying party, whether it be a

document, information contained in a document, information revealed during a deposition,

information revealed in an interrogatory answer, information revealed during a court proceeding
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 2 of 11




or otherwise. In designating information as “Confidential,” a party will make such designation

only as to that information that it in good faith believes contains confidential information.

       Use of Confidential Information In General

               2. Neither the parties, nor their attorneys or anyone else receiving such

Confidential Information as provided herein shall use the Confidential Information for any

purpose other than for the preparation or presentation of plaintiff’s case in this action.

               3. Neither plaintiff nor his attorneys shall disclose Confidential Information to

any person except under the following conditions:

               a.      Disclosure before trial may be made only to (i) plaintiff’s counsel’s staff,

                       (ii) an expert who has been retained or specially employed by counsel for

                       the plaintiff in anticipation of litigation or preparation of this action

                       (including consulting experts), (iii) a witness at deposition (as provided for

                       below), (iv)    the Court (as provided for below), (v) at the summary

                       judgment stage or (vi) at the trial (or another hearing) of this action (as

                       provided for below), wherein for all cases the disclosure of such

                       information is deemed necessary to the investigation of the matters

                       relevant to this action, presentation of such testimony, or the legal issues

                       pertinent to this action;

               b.      Disclosure to an individual not listed in subparagraph 3(a) above may be

                       made only upon granting of an application to the Court, and for good

                       cause shown. In the event a conflict arises between the parties as to

                       whether a party may show Confidential Information to an individual not

                       listed in subparagraph (a) above, the receiving party agrees not to do so



                                                   2
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 3 of 11




                      until such time as the parties can obtain a ruling from the Court in this

                      regard; and

               c.     Before any disclosure is made to a person listed in subparagraph 3(a)

                      above (other than to the Court), plaintiff’s counsel shall provide each such

                      person with a copy of this Stipulation and Protective Order, and such

                      person shall consent in writing, in the form annexed hereto as Exhibit A,

                      not to use the Confidential Information for any purpose other than in

                      connection with the preparation, presentation or defense of this case and

                      not to further disclose the Confidential Information except in testimony

                      given in this case.     The signatory shall further agree to waive any

                      objection, jurisdictional or otherwise, to the exercise by the Court of its

                      power to enforce the terms of this Order by such means as the Court deems

                      appropriate.   The signed consent shall be retained by the applicable

                      attorney and a copy shall be furnished to opposing counsel upon request.

                      Any consent forms signed by consulting experts may be redacted upon

                      disclosure to the supplying party’s attorneys.

               4.     Confidential Information shall not be copied or reproduced except for use

in this action, and shall not be copied or reproduced for use in this action except to the extent

such copying or reproduction is reasonably necessary to the conduct of this action, and all such

copies or reproductions shall be subject to the terms of this Order. If the duplicating process by

which copies or reproductions of Confidential Information are made does not preserve the

confidentiality designations that appear on the original documents, all such copies or

reproductions shall be stamped "CONFIDENTIAL" as appropriate. All copies or reproductions



                                                3
          Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 4 of 11




of Confidential Information shall be kept under the control of the persons described in paragraph

3.

         Designation of Confidential Information In General

                5. Material (including responses to Interrogatories and court filings) shall be

designated as “Confidential” by placing or affixing on such material a “CONFIDENTIAL”

notice, or, in the case of materials to be produced for inspection, or testimony, otherwise

identifying them as “Confidential Information.”

                6. Any such notice which is inadvertently omitted during document production

or inspection may be corrected by prompt written notification to counsel.

                7. Deposition or hearing testimony may be designated as “Confidential

Information” by an appropriate statement on the record at the time when such testimony is given

or upon subsequent written notification to counsel upon review of the transcript.

                8. Deposition exhibits and exhibits to Court filings which are deemed

“Confidential Information” shall be so designated by stamping the exhibit accordingly.

                9. Any portion of a transcript or exhibit designated as “Confidential” shall be

separately bound and the “CONFIDENTIAL” designation shall be marked conspicuously on the

cover.

                10. If designation occurs after receipt of the transcript, then each party shall

attach a copy of such written statement to the face of the transcript and each copy thereof in its

possession, custody or control. To the extent required to be consistent with the provisions of this

Stipulation and Protective Order, persons not entitled to have access to Confidential Information

may be excluded from any proceeding where it is being discussed.




                                                  4
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 5 of 11




       Disputes

               11. If anyone objects to discovery materials being considered Confidential

Information, the Party shall state the objection by letter to counsel. If the Parties are unable to

resolve the objection, any Party may move the Court for an Order that the challenged

information does not qualify as Confidential Information. Until the Court rules on the objection,

the disputed information shall be treated as Confidential Information.

       Depositions

               12. Persons attending virtual depositions taken in this action at which

Confidential Information or any information contained therein is identified, discussed or

disclosed shall be limited to the Parties, the court reporter, the deponent, counsel for the

deponent, counsel for the Parties and any representative of the Parties who are bound by the

terms of this Stipulation and Confidentiality Agreement and such other persons identified herein.

If any Confidential Information is to be used during the virtual deposition of a non-Party

witness, the deponent shall be given a copy of the Consent Form prior to the virtual deposition,

advised that he or she is bound by the terms thereof, and requested to sign the Consent Form. In

the event the deponent elects not to execute the Consent Form, the court reporter will be directed

not to provide a copy of the deposition transcript to the deponent for review, but shall require the

deponent to meet virtually with the court reporter to review the transcript. The deponent will not

be allowed to make a copy of the transcript. In addition, the court reporter is prohibited from

providing a copy to the deponent of any Confidential Information contained in exhibits to the

virtual deposition.

               13. Deposition testimony concerning any Confidential Information which reveals

the contents of such information shall be deemed confidential, and the transcript of such


                                                 5
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 6 of 11




testimony, together with any exhibits referred to therein, shall be separately bound, with a cover

page prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be deemed

to be Confidential Information within the meaning of this Stipulation and Protective Order.

                14.    Transcripts of depositions shall be given the protections afforded

Confidential Information under this Order for a period of thirty (30) days after a complete copy

of the transcript has been provided to the deponent or his or her counsel in order to give the

parties an opportunity to designate information contained in that transcript as Confidential

Information.

       Filings with the Court

                15. If any paper that incorporates any Confidential Information or reveals the

contents thereof is filed in this Court, those portions of the papers shall be filed under seal or in

redacted form in accordance with the procedures described in Paragraph 7 of the Court’s

Individual     Rules   and      Practices   in    Civil   Cases,     which     are    available    at

http://www.nysd.uscourts.gov/judge/Furman.

       Court Proceedings

                16.    Subject to the Federal Rules of Evidence, Confidential Information may

be disclosed at trial or at a hearing in open court. Either party intending to use Confidential

Information shall notify the supplying party of the listing as a trial exhibit of documents

containing its Confidential Information within one day after so listing such documents. Where

the Confidential Information to be disclosed was not listed on the trial exhibit list, the party

disclosing the Confidential Information must provide twenty four (24) hours' advance notice (or,

if that is not possible, as much advance notice as is practicable in the circumstances) to the




                                                 6
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 7 of 11




supplying party. Nothing in this Order shall operate as an admission by any party that any

particular discovery information is or is not admissible in evidence at the trial of this action.

       Termination of this Case

               17.     The confidential nature of all information subject to this Stipulation and

Protective Order shall continue, and this Stipulation and Protective Order shall remain in full

force and effect, after the termination of this case (including any related appeals). Within 90

days of the termination of this case, the parties and persons in receipt of Confidential Information

shall destroy all Confidential Information they had received (including all copies, notes, and

other materials containing or referring to information derived therefrom) and shall provide

written confirmation of such destruction to the party providing such Confidential Information

within one week of such destruction.

       Subpoena or Compulsory Process

               18.     If a party or counsel has obtained Confidential Information under the

terms of this Stipulation and Protective Order and receives a subpoena or other compulsory

process commanding the production of such Confidential Information, the subpoenaed party

shall promptly notify the supplying party. The subpoenaed party or counsel shall not produce

any Confidential Information in response to the subpoena without the prior written consent of

the supplying party unless in response to an order of a court of competent jurisdiction. The

subpoenaed party or counsel will not object to the supplying party having a reasonable

opportunity to appear in the litigation or process commanding disclosure of the supplying

party's Confidential Information for the sole purpose of seeking to prevent or restrict disclosure

thereof. If a party seeks to move to quash, it must do so within a reasonable period of time.




                                                  7
          Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 8 of 11




         Enforcement-Jurisdiction-Breach

               19. If Confidential Information under the terms of this Order is disclosed to any

person other than one entitled to disclosure in the manner authorized under this Order, the party

responsible for the unauthorized disclosure shall immediately upon learning of such disclosure

inform the party that made the designation of confidentiality in writing of all pertinent facts

relating to such disclosure, and shall make every effort to prevent further unauthorized disclosure

of the Confidential Information.

               20. Notwithstanding the foregoing, counsel are responsible for employing

reasonable measures to control, consistent with the terms of this Order, duplication of, access to

and distribution of Confidential Information under the terms of this Order.

               21. For the purposes of this Stipulation only, the Parties and parties in receipt of

Confidential Information agree to be subject to the jurisdiction of the Court (including, but not

limited to, any dispute concerning its enforcement and/or interpretation) and to be bound by the

terms of this Stipulation and Order. Notwithstanding the foregoing, in the event of a breach of

this Stipulation and Confidentiality Agreement, the Parties shall be entitled to obtain injunctive

relief from any court having jurisdiction to enforce the provisions hereof. This Stipulation and

Confidentiality Agreement shall be interpreted in accordance with the laws of the State of New

York.

               22.    Any person found to have made an impermissible use of Confidential

Information will be subject, without limitation, to civil and criminal penalties for contempt of

court.




                                                8
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 9 of 11




       Miscellaneous

               23. Nothing in this Stipulation and Protective Order shall be construed to limit

the use of the Confidential Information in any manner by the party who provided it.

               24. Counsel for the supplying party or person may agree in writing to any

specific disclosure of Confidential Information (or any information contained therein or derived

therefrom) in a particular circumstance without prejudice to the continued application of this

Agreement as to the use of that document or thing.

               25. This Stipulation and Protective Order has been entered to facilitate discovery

and the production of relevant evidence in this action. Neither the entry of this Stipulation and

Protective Order, nor the designation of any information or document as Confidential

Information, nor the failure to make such designation, shall constitute evidence with respect to

any issue in this action. Nothing herein shall be construed as an agreement or admission: (a) that

any information, document, or the like designated as Confidential Information or the like by an

opposite party is in fact confidential or a trade secret; or (b) with respect to the competency,

relevance or materiality of any information, document.

               26. No disclosure of Confidential Information (or any information contained

therein or derived therefrom), whether intentional or inadvertent, shall be deemed to waive any

of the rights provided herein or at law, including claims and assertions of privilege and/or

relevancy, except as provided above. Disclosure of Confidential Information for one purpose

does not constitute a waiver for any other purposes.

               27. This Stipulation and Protective Order may be executed in counterparts, each

when taken together with the others, shall constitute a whole, as if executed simultaneously on

the same document.



                                                9
         Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 10 of 11




              28. The Parties shall jointly submit a fully-executed Stipulation and Protective

Order to the Court for approval and entry as an Order of the Court. In the event the Court

refuses to approve the Stipulation and Protective Order by Court Order, the Parties expressly

acknowledge their agreement to be bound by the terms of the Stipulation and Protective Order

under all circumstances.

Dated:        New York, New York
              September 17, 2020


         LAW OFFICE OF JILLIAN T. WEISS,                       JAMES E. JOHNSON
         PC                                                    Corporation Counsel of the
         Attorney for Plaintiff                                   City of New York
         442 15th Street No. 1R                                Attorney for Defendants
         Brooklyn, NY 11215                                    100 Church Street, Room 2-141
         (845) 709-3237                                        New York, New York 10007-2601
                                                               (212) 356-1180

By:                     /s/                            By:
                     Jillian T. Weiss                                       Jennifer Y. Hwang
                   Attorney for Plaintiff                             Assistant Corporation Counsel


SO ORDERED:
                                            This stipulation binds the parties to treat as confidential the
                                            documents so classified. This Court, however, has not
Dated:__September 18, 2020
        ____________                        reviewed the documents referenced herein; therefore, by so
                                            ordering this stipulation, the Court makes no finding as to
                                            whether the documents are confidential. That finding will
                                            be made, if ever, upon a document-by-document review
                                            pursuant to the procedures set forth in the Court’s Individual
                                            Rules and Practices and subject to the presumption in favor
                                            of public access to “judicial documents.” See generally
Hon. Jesse M. Furman                        Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
United States District Judge                119-20 (2d Cir. 2006). To that end, the Court does not “so
                                            order” any provision to the extent that it purports to
                                            authorize the parties to file documents under seal without a
                                            prior court order. See New York ex rel. Khurana v. Spherion
                                            Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170
                                            (S.D.N.Y. July 19, 2019).




                                               10
        Case 1:19-cv-11753-JMF Document 27 Filed 09/18/20 Page 11 of 11




                                          EXHIBIT A

               The undersigned hereby acknowledges that he/she has read the Protective Order

entered in the United States District Court for the Southern District of New York on ______

2020, in the action entitled Halkitis v. New York City Department of Education, et al., Civil

Action No.: 19 Civ. 11753 (JMF), understands its terms and agrees to be bound by it. The

undersigned agrees not to use the Confidential Materials defined therein for any purpose other

than in connection with the prosecution of this action, and will not further disclose the

Confidential Materials except in testimony taken in this action. The undersigned voluntarily

submits to the personal jurisdiction of the United States District Court for the Southern District

of New York for purposes of the enforcement of the above-cited protective order and the

imposition of any sanctions for contempt of that order.

DATED:                        , 20__


                                                                    SIGNATURE



                                                                     Print Name


                                                                     Occupation


STATE OF                      , COUNTY OF                           SS.:

On                         , 20__, before me personally came                            ,
to me known, and known, and duly acknowledged to me that he/she executed this document.




                                               11
